                       IN THE UNITED STATES DISTRICT COURT
                                DISTRICT OF KANSAS

United States of America,

                     Plaintiff,

v.                                                             Case No. 06-20100-01-JWL


Alejandro Zamora-Solorzano,

                     Defendant.

                                  MEMORANDUM & ORDER

       Alejandro Zamora-Solorzano pled guilty to conspiracy to possess with intent to distribute

methamphetamine, in violation of 21 U.S.C. § 841(a) and 18 U.S.C. § 2, and using a firearm in

furtherance of a drug trafficking felony in violation of 18 U.S.C. § 924(c). He was sentenced to

210 months imprisonment on the methamphetamine charge and 60 months imprisonment on the

firearms charge, to run consecutively.     Defendant is presently incarcerated at Big Spring

(Flightline) CI in Big Spring, Texas and his projected release date is September 14, 2022.

       In January 2021, defendant filed a motion for compassionate release pursuant to 18 U.S.C.

§ 3582(c)(1)(A). In support of that motion, defendant argued that extraordinary and compelling

reasons existed for his immediate release from prison, including the COVID-19 pandemic

generally; the financial burden that the pandemic placed on his family; his rehabilitative efforts

and good conduct while incarcerated; and the fact that he had completed roughly 80 percent of

his sentence. Defendant further asserted a strong desire to spend time with his two sons. In March

2021, the court denied defendant’s motion on the grounds that the circumstances described by
defendant did not constitute extraordinary and compelling reasons as required by § 3582. The

court, then, did not consider the factors set forth in § 3553(a).1

       Defendant now moves for reconsideration (doc. 197) of the court’s March 2021

memorandum and order denying defendant’s motion for compassionate release. “Although the

Federal Rules of Criminal Procedure do not authorize a motion for reconsideration, motions to

reconsider in criminal prosecutions are proper.” United States v. Randall, 666 F.3d 1238, 1241

(10th Cir. 2011). A motion to reconsider may be granted when the court has misapprehended the

facts, a party’s position, or the law. United States v. Christy, 739 F.3d 534, 539 (10th Cir. 2014)

(citing Servants of Paraclete v. Does, 204 F.3d 1005, 1012 (10th Cir. 2000)). Specific grounds

include: “(1) an intervening change in the controlling law, (2) new evidence previously

unavailable, and (3) the need to correct clear error or prevent manifest injustice.” Id. (quoting

Servants of Paraclete, 204 F.3d at 1012). A motion to reconsider should not be used to revisit

issues already addressed or advance arguments that could have been raised earlier. Id. (quoting

Servants of Paraclete, 204 F.3d at 1012).

       Before turning to the merits of defendant’s motion, the court addresses one procedural

issue. After receiving defendant’s motion for reconsideration, the court issued an order directing

the government to file a response to the motion on or before May 3, 2021. That deadline passed


1
  The court’s memorandum and order denying defendant’s motion for compassionate release was
issued the same day that the Circuit’s opinion in United States v. McGee, 992 F.3d 1035 (10th
Cir. 2021), was released. While the court did not have the benefit of McGee at the time it wrote
its memorandum and order, it nonetheless analyzed defendant’s motion consistent with the
Circuit’s approach in McGee. Specifically, the court determined that it was not constrained by
the Sentencing Commission’s policy statement found at U.S.S.G. § 1B1.13 in determining what
circumstances constituted “extraordinary and compelling reasons” warranting compassionate
release.
                                                  2
and the government did not file a response to the motion or otherwise contact the court about the

motion. The court then issued a show cause order requiring the government to show good cause

why it had not responded to defendant’s motion as ordered by the court. The government filed a

timely response to the court’s order in which it asserts that counsel missed the deadline due to

oversight and an excessive workload. The government’s response does not establish good cause

and the court will consider the merits of defendant’s motion without reference to the government’s

response. See Putnam v. Morris, 833 F.2d 903, 905 (10th Cir. 1987) (simple inadvertence or

mistake of counsel usually does not suffice to establish good cause).

       In his motion for reconsideration, defendant reasserts several of the same arguments that

he made in his initial motion, highlighting his rehabilitative efforts while incarcerated; that he has

completed approximately 80 percent of his sentence; and that he has maintained a clean

disciplinary record while in BOP custody. The court addressed and rejected these arguments in

its March 2021 memorandum and order. Specifically, the court explained that while some courts

have found extraordinary and compelling circumstances to exist when presented with applications

by defendants who had spent substantial time in prison and had demonstrated significant

rehabilitation and good conduct during that time, those courts also found a specific defect or

inequity in the defendant’s sentence such as Congress’s decision to eliminate stacked sentencing

under § 924(c), a critical factor that is absent from the record here. While defendant obviously

disagrees with the court’s assessment of the record, he has not shown that the court’s conclusion

was erroneous and the court will not revisit this issue again. See Servants of Paraclete, 204 F.3d

at 1012 (motion for reconsideration not appropriate for revisiting issues already addressed).



                                                  3
       Defendant also raises a new argument in his motion for reconsideration which, of course,

is a not a proper basis for reconsideration. See id. (motions to reconsider are generally an

inappropriate vehicle to advance new arguments or supporting facts which were available at the

time of the original motion). He asserts that if he was charged today, he would “not have a §

924(c) charge” and would be entitled to “immediate release under the Johnson case law.”

Johnson’s holding appears to have no bearing on this case, where the predicate crime for

defendant’s § 924(c) charge was a drug trafficking offense rather than a crime of violence.

Nonetheless, to the extent defendant contends that case law developed subsequent to his sentence

provides a retroactive basis for him to challenge his § 924(c) conviction, defendant’s remedy is to

seek permission from the Tenth Circuit to file a successive 28 U.S.C. § 2255 motion rather than

pursue compassionate release under § 3582(c)(1)(A). See United States v. Sears, 2020 WL

3288083 at *1 (D. Kan. June 18, 2020) (construing a similar motion for compassionate release as

an attempt to evade the requirements of 28 U.S.C. § 2255(h) and 2244(b)(3)(A) and collecting

cases upholding dismissal of section 3582(c)(1)(A) motions which were properly construed as

unauthorized successive 28 U.S.C. § 2255 motions).

       The court turns, then, to defendant’s motion to appoint counsel, which he filed in response

to the government’s response to the court’s show cause order. According to defendant, he needs

counsel to assist him in presenting his arguments for compassionate release. The court denies his

request. There is no constitutional right to counsel beyond the direct appeal of a conviction. Swazo

v. Wyo. Dep’t of Corrs., 23 F.3d 332, 333 (10th Cir. 1994); Pennsylvania v. Finley, 481 U.S. 551,

555 (1987). When exercising its “broad discretion” to decide whether to appoint counsel to an

indigent litigant, the district court “should consider a variety of factors, including the merits of the

                                                   4
litigant’s claims, the nature of the factual issues raised in the claims, the litigant’s ability to present

his claims, and the complexity of the legal issues raised by the claims.” Williams v. Meese, 926

F.2d 994, 996 (10th Cir. 1991) (considering appointment of counsel for indigents under 28 U.S.C.

§ 1915). None of these factors weigh in favor of appointing counsel to defendant. As described

above, the substantive merits of defendant’s motion for compassionate release and his motion for

reconsideration do not warrant appointing counsel at this time. Moreover, defendant’s pro se

motion for compassionate relief reflects that he is able to articulate his arguments clearly and

coherently and that the factual and legal issues implicated by the motions are straightforward.

Finally, this District has implemented Administrative Order 20-8, which requires the Federal

Public Defender to notify the court within fifteen days of any pro se individual filing a

compassionate release motion whether it intends to enter an appearance on behalf of the defendant,

or whether it seeks additional time to make such determination. This ensures that every pro se

motion for compassionate release is at least reviewed by that office. On February 2, 2021, the

Federal Public Defender notified the court that it had reviewed defendant’s pro se motion for

compassionate release and that it did not intend to enter an appearance on his behalf.

       For the foregoing reasons, the court denies defendant’s motion for reconsideration and

denies defendant’s motion to appoint counsel.


       IT IS THEREFORE ORDERED BY THE COURT THAT defendant’s motion for

reconsideration (doc. 197) is denied and his motion for the appointment of counsel (doc. 202) is

denied.




                                                    5
IT IS SO ORDERED.



Dated this 24th day of June, 2021, at Kansas City, Kansas.



                                         s/ John W. Lungstrum
                                         John W. Lungstrum
                                         United States District Judge




                                        6
